       Case 15-10005-mdc                    Doc 80 Filed 10/18/20 Entered 10/19/20 01:36:38                                              Desc Imaged
                                                 Certificate of Notice Page 1 of 3
                                                              United States Bankruptcy Court
                                                              Eastern District of Pennsylvania
In re:                                                                                                                 Case No. 15-10005-mdc
Kimberly Talbot                                                                                                        Chapter 13
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0313-2                                                  User: Randi                                                                 Page 1 of 2
Date Rcvd: Oct 16, 2020                                               Form ID: 212                                                               Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Oct 18, 2020:
Recip ID                 Recipient Name and Address
db                     + Kimberly Talbot, 312 Sloan Street, Crum Lynne, PA 19022-1117

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Oct 18, 2020                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on October 16, 2020 at the address(es) listed
below:
Name                               Email Address
ANDREW L. SPIVACK
                                   on behalf of Creditor Santander Bank N.A., F/K/A Sovereign Bank andrew.spivack@brockandscott.com,
                                   wbecf@brockandscott.com

ANDREW L. SPIVACK
                                   on behalf of Creditor Santander Bank N.A. andrew.spivack@brockandscott.com, wbecf@brockandscott.com

ANDREW L. SPIVACK
                                   on behalf of Creditor Santander Bank N.A. F/K/A Sovereign Bank andrew.spivack@brockandscott.com,
                                   wbecf@brockandscott.com

BRAD J. SADEK
                                   on behalf of Debtor Kimberly Talbot brad@sadeklaw.com bradsadek@gmail.com;sadek.bradj.r101013@notify.bestcase.com

JEROME B. BLANK
                                   on behalf of Creditor Dovenmuehle Mortgage Inc. paeb@fedphe.com
      Case 15-10005-mdc           Doc 80 Filed 10/18/20 Entered 10/19/20 01:36:38                                          Desc Imaged
                                       Certificate of Notice Page 2 of 3
District/off: 0313-2                                      User: Randi                                                           Page 2 of 2
Date Rcvd: Oct 16, 2020                                   Form ID: 212                                                         Total Noticed: 1
JEROME B. BLANK
                          on behalf of Creditor Santander Bank N.A., F/K/A Sovereign Bank paeb@fedphe.com

JOSEPH ANGEO DESSOYE
                          on behalf of Creditor Santander Bank N.A., F/K/A Sovereign Bank paeb@fedphe.com

MARIO J. HANYON
                          on behalf of Creditor Santander Bank N.A. paeb@fedphe.com

ROBERT J. DAVIDOW
                          on behalf of Creditor Santander Bank N.A. robert.davidow@phelanhallinan.com

THOMAS A. CAPEHART
                          on behalf of Creditor SANTANDER BANK N.A. JKacsur@grossmcginley.com, ehutchinson@grossmcginley.com

United States Trustee
                          USTPRegion03.PH.ECF@usdoj.gov

WILLIAM C. MILLER, Esq.
                          ecfemails@ph13trustee.com philaecf@gmail.com

WILLIAM EDWARD CRAIG
                          on behalf of Creditor Santander Consumer USA Inc. dba Chrysler Capital ecfmail@mortoncraig.com
                          mhazlett@mortoncraig.com;mortoncraigecf@gmail.com


TOTAL: 13
 Case 15-10005-mdc             Doc 80 Filed 10/18/20 Entered 10/19/20 01:36:38                         Desc Imaged
                                    Certificate of Notice Page 3 of 3




                                     UNITED STATES BANKRUPTCY COURT
                                    EASTERN DISTRICT OF PENNSYLVANIA
_____________________________________________________________________________________________
In Re:                                                                               Chapter: 13
          Kimberly Talbot
Debtor(s)                                                                            Case No: 15−10005−mdc
_____________________________________________________________________________________________
                                                        ORDER

            AND NOW, 10/16/20 , it appearing that the debtor must file either a statement regarding

completion of a course in personal financial management, see 11 U.S.C. § 1328(g)(1), or a request for

a waiver from this requirement, see 11 U.S.C. § 109(h)(4),

             Additionally, it appearing that the debtor must file a certification regarding domestic support

obligations and Section 522(q), see 11 U.S.C. §1328(a),

             And the statement regarding personal financial management and the domestic support

obligation certification were due no later than the last payment made by the debtor as required

by the plan or the filing of a motion for entry of a discharge under § 1328(b), see Bankruptcy Rule 1007(c),

             Accordingly, it is hereby ORDERED that the debtor shall have 14 (fourteen) days from the date

of this order to file

                      A statement regarding completion of an instructional course concerning
                  personal financial management, (Official Form B423) or a request for a waiver
                  from such requirement.

                      A certification regarding domestic support obligations and Section 522(q),
                  (Director's Form B2830);

            If the debtor fails to do so, then this case may be closed, without further notice or hearing, and without
the debtor receiving his/her chapter 13 discharge.




                                                                                For The Court
                                                                                Magdeline D. Coleman
                                                                                Chief Judge ,United States
                                                                                Bankruptcy Court



                                                                                                                        78
                                                                                                                  Form 212
